DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0160617 A1), in view of Mori et al. (US 5,370,760).
Regarding claim 1, Kim discloses a method of manufacturing a capacitor component (100) (Title; Abstract; pars. 0003 and 0047), comprising:  5preparing a laminate structure (110) in which a plurality of ceramic sheets (111), each having an internal electrode pattern (121, 122, including 121a and 122a) formed thereon, are layered (figs. 3-5D; pars. 0049, 0053 and 0057); attaching an auxiliary member (341 and 351) to an upper surface and a lower surface (figs. 6A-7D: “top” and “bottom”, as viewed, respectively) of the laminate structure (pars. 0088-0089 and 0106-0110); and 10disposing the laminate structure having the auxiliary member attached thereto on a lower mold (450) on which a jig (bottom ones of 410 and 420) for blocking portions of the laminate structure are disposed, and then compressing the laminate structure (figs. 7A-7B; pars. 0092-0093 and 0106-0110); after compressing the laminate structure (pars. 0092-0093), cutting the laminate structure into a plurality of bodies (par. 0094); and after cutting the laminate 
Regarding claim 14, Kim discloses a method of manufacturing a capacitor component (100) (Title; Abstract; pars. 0003 and 0047), comprising: preparing a laminate structure (110) in which a plurality of ceramic sheets (111), each having an internal electrode pattern  (121, 122, including 121a and 122a) formed thereon, are layered (figs. 3-5D; pars. 0049, 0053 and 0057); attaching an auxiliary member (341 and 351) to an upper surface and a lower surface (figs. 6A-7D: “top” and “bottom”, as viewed, respectively) of the laminate structure (pars. 0088-0089 and 0106-0110); disposing the laminate structure having the auxiliary member attached thereto on a lower mold (450) on which jigs (bottom ones of 410 and 420) for blocking portions of the laminate structure are disposed, and compressing the laminate structure (figs. 7A-7B; pars. 0092-0093 and 0106-0110); DB1/ 117751080.15Application No. 16/298,340cutting the laminate structure into a plurality of bodies; sintering the plurality of bodies (par. 0094); and forming external electrodes (131) on each of the plurality of bodies, wherein after sintering the plurality of bodies and before forming the external electrodes (pars. 0095-0098 and 0110), no grinding process is performed to the plurality of bodies (no grinding is disclosed by Kim).
In both of claims 1 and 14, Kim, however, does not explicitly disclose that the jigs are for blocking a length direction portion and a width direction portion of the laminate structure.
Mori teaches that it is well known to perform a related method of manufacturing a capacitor component (“ceramic capacitors”) (Title; col. 1, lines 17-31), including preparing a ceramic (“ceramic green sheets”) and electrode (12) stacked laminate structure (13) (figs. 1-2; col. 4, lines 32-36), and disposing the laminate structure on a lower mold (17) on which jigs (15) for blocking a length direction portion and a width direction (jigs in figs. 6-8) portion of the 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kim to incorporate the jigs having blocking in the length and width direction of Mori.  Kim already discloses that the jig (420) conforms around the laminate structure during pressing, and thus apparently provides blocking in length and width directions.  However, because Kim is not explicit as to this disclosure, Mori is relied upon to demonstrate that it was common to provided blocking in two dimensions laterally prior to and during compressing of the stacked laminate structure.  This is obvious to PHOSITA, because such blocking was readily and predictably employed to help prevent the known problems of cracking and delamination, due to uneven forces, and uncontrolled Poisson’s ratio shape changes.  If the ceramic stack were unconstrained when compressed by Kim, then it would simply flatten, and the sides would bulge or “squish” out and the capacitor would be destroyed. Mori simply serves to demonstrate that the known blocking readily and advantageously solves those problems.  Moreover, there is nothing in the instant disclosure which indicates that any special steps were devised, or that any surprising result came from the instant use of the known method of Kim, which implicitly has blocking in the length and width directions already, in conjunction with the known blocking jigs of Mori, to predictably avoid capacitor damage.
Regarding claim 7, the modified Kim teaches the method of claim 1 as detailed above, and Kim further discloses after 10cutting the laminate structure into a plurality of bodies (par. 0094); sintering the plurality of bodies (second sintering: par. 0094), wherein after sintering the plurality of bodies and before 15forming the external electrodes, no grinding process is performed to the plurality of bodies (no grinding is disclosed by Kim).
Regarding claim 13, the modified Kim teaches the method of claim 1 as detailed above, and Kim further discloses: after 10cutting the laminate structure into a plurality of bodies (par. 0094); sintering the plurality of bodies (second sintering: par. 0094).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kim, further in view of Kim et al. (US 10,431,386 B2).  For clarity, the second cited “Kim” reference (ending ‘386) will be hereinafter referred to as Kim2.
Regarding claims 2 and 15, the modified Kim teaches the method of claims 1 and 14, respectively, as detailed above, and Kim further discloses that the auxiliary member (top one of 420 is formed from rubber) has greater elasticity than elasticity of the lower mold (450, which is aluminum) (rubber has higher elasticity than aluminum; as shown in fig. 7b: 450 does not compress or move, whereas 420 is conformal, i.e. elastic, rubber) (pars. 0105-0107).  Kim in view of Mori, however do not disclose that the ceramic sheet has a thickness of 0.6µm or less.
Kim2 teaches that it is well known to perform a related method of manufacturing a capacitor component (10) (Title; Abstract; fig. 1; cols. 3-4, lines 66-67 and 1-2), including preparing ceramic layers (211a) and electrodes (211b) to form a stacked laminate structure (21) (figs. 1, 2, 5A-5B; cols. 3-4, lines 66-67 and 1-27), and also that each ceramic sheet has a thickness of 0.6µm or less (col. 4, lines 13-21).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kim to incorporate the preferred ceramic layer thickness of Kim2.  Respectfully, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this instance, are drawn to a method and not a product, there is no indication that any special steps were involved, or that any surprising result came from simply selecting the known prior art thickness of Kim2.  Moreover, the claim does not require cutting or other steps to actually cause the layers to be the preferred thickness, and as such, it would be a simple matter to select the preferred thickness and use ceramic layers of that thickness in the known method of Kim, exactly as that method was originally intended.  That is, the method of Kim is not actually required to be changed in any way to incorporate the known preferred thickness of ceramic layers of Kim2.
Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kim, further in view of McCormick et al. (US 8,846,169 B2).  
Regarding claims 3 and 16, the modified Kim teaches the method of claims 1 and 14, respectively, as detailed above.  Kim further teaches that the auxiliary member comprises a polymer (rubber) film (pars. 0104-0106).  Kim in view of Mori, however does not teach that the auxiliary member comprises a polymer film and an adhesive layer coating a surface of the polymer film.
McCormick teaches that it is well known to perform a related method of manufacturing a stacked and pressed component (Title; Abstract; figs. 1, 6 and 7); and that the auxiliary member comprises a polymer film and an adhesive layer coating a surface of the polymer film (col. 2, lines 43-56; col. 4, lines 18-37).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kim to incorporate the polymer film being used with an adhesive layer coating on the polymer film from McCormick.  It is considered well 
Regarding claims 4 and 17, the modified Kim teaches the method of claims 3 and 16, respectively, as detailed above, and McCormick further teaches that it is well known that the adhesive layer is comprised of25 an adhesive resin constituting 70% to 95% of the adhesive layer by weight (poly-isobutylene resin at 70-80% by weight) and particleDB1/ 102442054.1 Page 27cells (cyclic olefin-based polymer) constituting 5% to 30% of the adhesive layer by weight (remainder, i.e. 20-30 % by weight) (col. 20, lines 31-37).  
This preferred composition was known at the time of filing and there is no evidence that any special steps were devised in order to use the prior art ratios of McCormick in the known methods of Kim IVO Mori.  The selection of the preferred adhesive to binder/encapsulant ratios is considered to be obvious based upon the desired properties of the product.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kim, further in view of Majumdar et al (US 2006/0282999 A1).
Regarding claims 5 and 18, the modified Kim teaches the method of claims 1 and 14, respectively, as detailed above, and Kim further discloses the auxiliary member (at least top one of 420) is a made of rubber (par. 0107).  Mori also discloses using an auxiliary member (28) made of rubber (col. 5, lines 38-47).  However, neither of these references explicitly recites that the rubber selected is silicone rubber, a urethane rubber or a natural rubber.  

At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kim to incorporate the selection of silicone rubber material, of Majumdar, from within the disclosed rubber of Kim.  Respectfully, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  Kim and Mori both disclose the use of rubber, but are not specific as to which rubber is preferred.  The use of silicone rubber is common, cheap and predictable in the art.  Moreover, there is no indication that any special or surprising results came from the selected use of silicone rubber, when compared to any other rubber material, thus it is evident that the selection would have been routine.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kim, further in view of Kitano et al. (US 2016/0049244 A1).  
Regarding claims 6, and 19 the modified Kim teaches the method of claims 1 and 14, respectively, as detailed above.  Kim in view of Mori, however does not teach that [each of] the internal electrode patterns has a thickness of 0.5µm or less.
Kitano teaches that it is well known to perform a related method of manufacturing a capacitor component (1A) (Title; Abstract; figs. 1, 5 and 10), including preparing ceramic layers (3) and electrodes (4) to form a stacked laminate structure (2) (fig. 1-10; pars. 0047-0048); and that each of the internal electrode patterns has a thickness of 0.5µm or less (par. 0052)
.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.  The Applicant’s arguments are drawn to limitations which had not previously been rejected, i.e. the order of operations for the method steps has now been amended into claim 1.  However, newly added independent claim 14 does not require the argued order of operations, and therefore the arguments to those limitation are held to be moot with respect to claim 14.  
Further, the Applicant’s arguments on page 8 are directed to repeating the claim language and re-characterizing the prior art to Kim, which are not found to be compelling.
On page 9 of the Applicant’s Remarks, the Applicant has asserted that “in Kim, the external electrodes are formed prior to the attachment of the alleged auxiliary member… and prior to compressing…” etc.  However this argument relies upon the previously applied rejection being applied to the current claims, and as can be clearly seen above, such interpretation is not relied upon in the rejection and thus the argument is moot.  Specifically, the “alleged auxiliary member” is not currently cited as element 140 of Kim, and therefore the argument is no longer germane.  The cited auxiliary member (341 and 351) is explicitly placed prior to formation of the electrodes, and the compressing is before the cutting and placing of electrodes.  Please refer to the new and updated rejections of independent claims 1 and 14, above, therein it is clear that 
Applicant’s Argument with respect to claims 7 and 14 amount to an allegation that because the cited portion of Kim discloses “fired at a high temperature” rather than “sintered” that the prior art does not disclose the limitation.  It is evident that firing at a high temperature is the same process as sintering, at least as currently claimed and disclosed by the instant application.
According to the new rejections above and the response to arguments herein, all currently presented claim limitations are held to have been taught or anticipated by the prior art and all arguments answered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729